Citation Nr: 1539937	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  13-07 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	C. Romo, Attorney


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from July 1974 to August 1978.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed an acquired psychiatric disorder, to include PTSD and depression, as a result of his experiences in the U.S. Marines.  The RO developed the claims separately; however, any claim for a disability is based upon symptoms experienced as opposed to any one diagnostic entity.  Thus, in addressing the contentions, the Board broadens into a single claim any currently present acquired psychiatric pathology that is capable of service connection.  

In this regard, it is noted that the Veteran had a single episode of psychiatric treatment in active service.  In August 1977, he was experiencing personal problems as due to marital issues and was diagnosed with reactive depression.  A chronic mental illness was not assessed at the time of separation from service.  

Based on the Veteran's in-service history, he was afforded a VA examination to address any current psychiatric issue.  In the associated report of examination, dated in August 2009, he was not found to meet the diagnostic criteria for PTSD.  He was diagnosed solely with a substance abuse disorder, without association with other psychiatric pathology.  Such a disorder is not, without underlying acquired pathology, capable of service connection.  In a December 2012 addendum opinion, the examiner determined that in-service depression, being "reactive" in nature, was "acute" and caused by "a situationally specific event."  It was further determined that the substance abuse was "unrelated" to any anxiety or depression that had occurred historically.  

In essence, the Veteran was denied service connection as the RO had determined there was no evidence of a current psychiatric disorder capable of service connection (i.e. other than substance abuse disorder).

However, it does not appear that the examiner had a complete understanding of the Veteran's psychiatric history.  Of note, the Veteran reported having participated in in-patient PTSD treatment on three separate occasions during a July 2010 consultation with a VA social worker.  Further, he stated that he had outpatient treatment from October 2008 forward, and there are several VA clinical records which substantiate that he was seen by VA mental health clinicians throughout 2009 and 2010.  A July 2010 VA clinical record notes a diagnosis of PTSD and mood disorder, with previous December 2009 and May 2010 assessments also noting PTSD as being present.  These clinical assessments of PTSD were not discussed by the examiner.  

The Veteran asserts that his psychiatric disabilities stem from exposure to a helicopter accident occurring when he was stationed in Hawaii.  In essence, he reports that a crash occurred during a training exercise, and that several Marines were killed in the incident.  As a rifleman assigned to the same unit, he stated that he was tasked with assisting in the recovery of remains of the killed Marines and that the event was tragic and haunting for him.  

He has submitted a unit history which documents the occurrence of the helicopter crash occurring during his time of assignment with the affected Marine Corps unit.  The RO conceded the stressor as having occurred; however, based on VA examination findings, denied the Veteran's claims on the basis of no current disability being present.  On remand, the examiner should consider that the Veteran was exposed to the in-service helicopter accident which involved fatalities.  At issue is whether this event, or any other incident of service, caused the onset of PTSD or any other acquired psychiatric pathology.  

Given that previous VA examinations did not consider the clinical history of assessment of PTSD with mood disorder, as noted, the most comprehensive assessment of the psychiatric disability picture is not of record.  As such, the previous VA examination and addendum and not adequate to resolve the issue on appeal.  

The Veteran should be scheduled for a new, comprehensive examination that fully considers his past assessments with PTSD and mood disorder by VA providers.  All outstanding VA mental health records should be obtained before affording such an examination. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA outpatient and inpatient mental health clinical records from 2008 to the present.  Should none be available, so annotate the record.  

2.  Schedule the Veteran for a comprehensive psychiatric examination to determine the nature and etiology of any currently present psychiatric pathology.  The examiner is asked to address the following:

* is at least as likely as not (50 percent probability or greater) that the Veteran currently has an acquired psychiatric disorder, to include depression, mood disorder, and/or PTSD;

* if so, is at least as likely as not that such a disorder had causal origins in active service, to include as due to exposure to a helicopter accident with fatalities occurring in Hawaii.  

A rationale should be associated with each conclusion reached in the narrative portion of the examination report.  

3.  Thereafter, re-adjudicate the claim.  Should it remain denied, issue a supplemental statement of the case and forward the claim to the Board for adjudication.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

